MEMORANDUM **
Fausto Medina-Meza appeals from the 120-month sentence imposed following his guilty-plea conviction for conspiracy to possess with intent to distribute 500 grams or more of a mixture or substance containing a detectable amount of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(l)(A)(vii), and 846. We have jurisdiction under 28 U.S.C. § 1291, and we dismiss.
Medina-Meza contends the appeal waiver in his plea agreement is not enforceable because his sentence is not consistent with the plea agreement. We conclude that the appeal waiver is enforceable, and we dismiss this appeal. See United States v. Navarro-Botello, 912 F.2d 318, 321 (9th Cir.1990); see also United States v. Franco-Lopez, 312 F.3d 984, 991 (9th Cir.2002).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.